Citation Nr: 0526083	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-04 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis scars.

2.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.  In April 2004, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for disabilities 
manifested by musculoskeletal chest wall pain and for hearing 
loss in the right ear; the Board remanded the issues listed 
on the title page to the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO) for 
additional development.  The case is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  The medical evidence of record reveals itching due to 
pseudofolliculitis on an exposed surface on examination in 
November 1998 and pseudofolliculitis affecting 7-8 percent of 
exposed areas on examination in April 2005.

2.  The average pure tone threshold on VA audiological 
evaluation in November 1998 was 33.75, with a speech 
recognition score of 98 percent.  Private audiological 
evaluations in September 2002 and May 2003 show average pure 
tone thresholds of 32.5 and 36.25, respectively.  Hearing in 
the veteran's left ear translates to Level I hearing acuity.

3.  The issue of entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 is moot due to the award 
of a 10 percent evaluation for service-connected 
pseudofolliculitis scars. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 10 
percent for pseudofolliculitis scars have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001, 2004).

2.  The criteria for a compensable evaluation for hearing 
loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2004).

3.  The claim of entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 is dismissed as moot.  38 
U.S.C.A. §§ 511(a), 7104(a) (West 2002); 38 C.F.R. § 
20.101(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 


(2004).  Unfortunately, notice to the veteran was not done in 
this case until later in the claims process.  Nevertheless, 
letters were sent to the veteran by the RO in May and 
November 2004, with copies to his representative, in which he 
was informed of the requirements needed to establish 
entitlement to increased evaluations.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letters explained what evidence VA needed from the veteran 
and told him that VA would request records for him if he 
provided sufficient information to identify the records.  No 
additional pertinent private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
audiological examination was conducted in November 1998, with 
private examinations conducted in September 2002 and May 
2003, and a skin examination was conducted in April 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each claim.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

Compensable Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

This case also involves the veteran's appeal of the initial 
assignment of disability ratings for the veteran's 
service-connected left ear hearing loss and 
pseudofolliculitis scars.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a 


veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Common Factual Background

Audiological evaluation in November 1998 revealed pure tone 
thresholds in the left ear of 25 decibels at 1000 hertz, 30 
decibels at 2000 hertz, 35 decibels at 3000 hertz, and 45 
decibels at 4000 hertz, for an average of 33.75 decibels.  
Speech recognition was 98 percent in the left ear.  It was 
reported that the test results showed a mild to moderate high 
frequency sensorineural hearing loss in the left ear.

The veteran complained on VA skin examination in December 
1998 of pseudofolliculitis of the beard with itching.  
Physical examination did not reveal any lesions of the scalp.  
There were raised scars in the beard area and on the neck, 
which were noted to look like previous pseudofolliculitis.  
The diagnoses were pseudofolliculitis and hypertrophic or 
keloidal scars from the pseudofolliculitis of the beard area, 
which were relatively small but numerous.

A March 1999 rating decision granted service connection for 
hearing loss in the left ear and for pseudofolliculitis scars 
and assigned noncompensable evaluations, effective September 
23, 1998.

Private audiological evaluation in September 2002 revealed 
pure tone thresholds in the left ear of 25 decibels at 1000 
hertz, 30 decibels at 2000 hertz, 35 decibels at 3000 hertz, 
and 40 decibels at 4000 hertz, for an average of 32.5 
decibels.  No speech recognition score was reported.  It was 
noted that the test results were not within normal limits.

Private audiological evaluation in May 2003 revealed pure 
tone thresholds in the left ear of 30 decibels at 1000 hertz, 
30 decibels at 2000 hertz, 40 decibels at 3000 hertz, and 45 
decibels at 4000 hertz, for an average of 36.25 decibels.  No 
speech recognition score was reported.  It was noted that the 
test results were outside the reference range.

The veteran testified at a personal hearing before a member 
of the Board sitting at the RO in November 2003 that he was 
exposed to loud engine equipment in service that caused 
hearing loss.

The veteran complained on VA skin examination in April 2005 
of a rash in the beard area, which was worse during the 
summer.  Physical examination of the beard area revealed 
fibrous papules with no evidence of active disease.  The 
examiner's impression was pseudofolliculitis barbae with no 
active disease on examination.  It was noted that treatment 
included daily plucking with shaving as little as possible.  
The percentage of exposed body surface area affected was 
approximately 7 to 8 percent; the percentage of entire body 
surface area affected was approximately 3 percent.  There was 
no scarring or disfigurement.

Pseudofolliculitis Scars

Specific Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Under the previous rating criteria, Diagnostic Code 7800 
provided that scars were to be rated based on the degree of 
disfigurement of the head, face, or neck, with a 
noncompensable rating was warranted with slight 
disfigurement; a 10 percent rating was warranted with 
moderate disfigurement; a 30 percent rating was warranted 
with 


severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles; a 50 
percent evaluation was warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).

Under the revised rating criteria provided by Diagnostic Code 
7800, scars are evaluated based on disfigurement of the head, 
face, or neck and a rating of 10 percent is warranted with 
one characteristic of disfigurement; a rating of 30 percent 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement; and an 80 
percent rating is warranted for a skin condition with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  The new criteria include a 
list of eight characteristics of disfigurement of the head, 
face, and neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Under Note (1) of Diagnostic Code 7800, the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: (1) Scar of 5 or more inches 
(13 or more centimeters (cm.)) in length; (2) Scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) Surface 
contour of scar elevated or depressed on palpation; (4) Scar 
adherent to underlying tissue; (5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.); (6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Diagnostic Code 7806, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.); a 10 percent rating was assigned 
when there was eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area; a 30 
percent rating was warranted when there was eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating was warranted if there 
was eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a zero percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Analysis

Although the RO has evaluated the veteran's 
pseudofolliculitis scars under Diagnostic Code 7800 for 
disfigurement of the head, face or neck, the Board finds 
that, based on the veteran's complaints and the medical 
findings, the disability is 


more appropriately rated under Diagnostic Code 7806 for 
eczema.  Prior to August 2002, the relevant medical evidence 
on file consists of the results of the November 1998 VA skin 
evaluation.  According to this examination, the veteran 
complained of pseudofolliculitis of the beard with itching.  
Physical examination showed raised scars in the beard area 
and on the neck, which were noted to look like previous 
pseudofolliculitis.  The diagnoses were pseudofolliculitis; 
and some hypertrophic or keloidal scars from the 
pseudofolliculitis of the beard area, which were relatively 
small but numerous.  Based on those results, the Board finds 
that the disability picture prior to August 30, 2002 for the 
veteran's service-connected pseudofolliculitis scars more 
nearly approximated the criteria for a 10 percent evaluation 
for itching involving an exposed surface under Diagnostic 
Code 7806.  38 C.F.R. § 4.7 (2004).  The next higher rating 
of 30 percent is not warranted, as the veteran's condition 
did not include constant itching or exudation, extensive 
lesions, or marked disfigurement.  Id.

The medical evidence subsequent to August 30, 2002 consists 
of the findings on VA examination in March 2005.  Although 
the veteran's service-connected pseudofolliculitis was not 
active in March 2005, physical examination of the beard area 
in March 2005 revealed fibrous papules, and it was reported 
that approximately 7 to 8 percent of exposed body surface 
area and 3 percent of entire body area was affected.  It was 
noted that treatment included daily plucking with shaving as 
little as possible.  Based on those results, the Board finds 
that the veteran's service-connected pseudofolliculitis would 
continue to warrant a 10 percent evaluation under current 
Diagnostic Code 7806 because the exposed area affected is 
more than 5 percent but less than 20 percent.  Consequently, 
the next higher rating of 30 percent is not warranted because 
the affected area is not 20 percent or greater. 

There are no other diagnostic code provisions that would 
provide a basis for a higher evaluation for the veteran's 
service-connected pseudofolliculitis.  The Board has 
considered other diagnostic codes pertaining to the skin 
under both the old and new regulations.  However, Diagnostic 
Codes 7801 and 7807 to 7819 involve disorders not analogous 
to the veteran's service-connected skin condition.  38 


C.F.R. § 4.118, Diagnostic Codes 7807-7819 (2001) (2004); see 
also 38 C.F.R. § 4.20 (2004).

Since the medical evidence of record relied on by the Board 
is generally consistent and there is no evidence of clearly 
delineated significant increase or decrease in 
symptomatology, the Board concludes that staged ratings are 
not warranted for this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Left Ear Hearing Loss

Specific Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2004).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  If impaired hearing is service-connected in only one 
ear, the nonservice-connected ear will normally be assigned a 
Roman Numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85.

Analysis 

The veteran has been assigned a noncompensable rating for 
hearing loss in the left ear.  According to the results of a 
VA audiological evaluation in November 1998, pure tone 
thresholds from 1000 to 4000 hertz in the left ear averaged 
33.75 decibels, 


and speech recognition ability was 98 percent.  Based on the 
rating schedule, these results translate to a numeric 
designation of Level I hearing in the left ear.  Although the 
private audiological evaluations in September 2002 and May 
2003 do not include speech recognition ability scores, the 
relevant pure tone thresholds averages of 32.5 decibels in 
September 2002 and 36.25 decibels in May 2003 are very close 
to the average of 33.75 decibels on VA audiological 
evaluation in November 1998.  

To determine the veteran's hearing impairment, his 
nonservice-connected right ear is assigned a numeric 
designation of Level I under 38 C.F.R. § 4.85(f), as noted 
above.  Applying these findings of Level I hearing in both 
ears to 38 C.F.R. § 4.85, Table VII of the Schedule, results 
in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Consequently, even though 
it was noted on private audiological evaluation that the 
veteran had a sensorineural high frequency hearing loss in 
the left ear, it is not severe enough at the relevant 
frequencies, under the applicable VA rating criteria, to 
warrant a compensable evaluation.

Since the medical evidence of record relied on by the Board 
does not show any significant increase or decrease in 
symptomatology throughout the appeal period, the Board 
concludes that staged ratings are not warranted for the 
veteran's service-connected hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Extraschedular Rating And Reasonable Doubt

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) and does not find any or evidence that 
the veteran's service-connected pseudofolliculitis or left 
ear hearing loss markedly interfere with employment or that 
the veteran has been frequently hospitalized due to either 
disability, and the veteran has not contended otherwise.  
Additionally, the schedular evaluations in this 


case are not inadequate.  Accordingly, the RO's decision not 
to refer the issue for extraschedular consideration to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 

Finally, because the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
left ear hearing loss and an initial evaluation in excess of 
10 percent for pseudo folliculitis scars, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Multiple Noncompensable Disabilities Under 38 C.F.R. § 3.324

Among the issues certified for appeal was the matter of the 
veteran's entitlement to a 10 percent disability evaluation 
based on multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324.

The pertinent law provides that whenever a veteran has two or 
more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree, VA is authorized to apply a 10 percent 
rating, but not in combination with any other rating.  38 
C.F.R. § 3.324.

Based on the Board's decision above, which awards a 
compensable disability rating for service-connected 
pseudofolliculitis, the issue of entitlement to a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 (2001) 
is rendered moot.  38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. 
§ 20.101(a).


ORDER

An initial 10 percent evaluation for service-connected 
pseudofolliculitis scars is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An initial compensable evaluation for service-connected 
hearing loss in the left ear is denied.  

A 10 percent evaluation for multiple noncompensable service-
connected disabilities is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


